            Case 1:19-cv-00200-RA Document 16 Filed 07/22/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/22/2020

 KYLE MCBRIDE,

                                Petitioner,
                                                                     19-CV-200 (RA)
                           v.
                                                                          ORDER
 RAYMOND COVENY,

                                Respondent.

 RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to mail a copy of the Court’s opinion at docket

 entry 14 to Petitioner.

 SO ORDERED.

Dated:     July 22, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
